DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 05/06/2020, 12/06/2021, 09/24/2021, 05/03/2021, 01/06/2021, and 08/21/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a fourth inlet to a fourth receiving region" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim because no third inlet or third receiving region is previously mentioned.
Claim 11 recites the limitation "the first dielectric material" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of this examination, claim 3 is presumed to be dependent upon claim 2. 
For purposes of this examination, claim 11 is presumed to be dependent upon claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 6,175,670 to Bergmann (hereinafter “Bergmann”).
In re claim 1, Bergmann discloses an integrated device, see Figures 1-2, comprising: 
a grating (20) disposed on a substrate (13) and arranged to couple radiation incident on the grating (20) into a plurality of optical waveguides (15, 17) disposed on the substrate (13); 
a first inlet (Port A or B) to a first receiving region of the plurality of optical waveguides (15, 17); and 
a second inlet to a second receiving region of the plurality of optical waveguides (15, 17) corresponding to the end of optical waveguide (17) located closest to the grating (20), wherein the second inlet corresponding to the end of optical waveguide (17) closest to grating (20) is offset a first amount with respect to the first inlet (Port A or B) in a first direction approximately perpendicular to lines of the grating (20) as seen in Figures 1-2.  Note that the end of optical waveguide (17) closest to the grating (20) could alternatively correspond to the claimed first inlet while Port A or B of Bergmann could alternatively correspond to claimed second inlet.  See columns 2-3 of Bergmann for further details. 

In re claim 2, Bergmann further discloses a third inlet (Port C) to a third receiving region of the plurality of optical waveguides (15, 17), wherein the third inlet (Port C) is offset a second amount with respect to the first inlet (input port A) in a second direction approximately perpendicular to lines of the grating (20), the second direction opposite the first direction.

In re claim 5, the first inlet (Port A or B) is at a first position angle to the first receiving region and the second inlet corresponding to the end of optical waveguide (17) closest to grating (20) is at a second position angle to the second receiving region (note that the claimed first and second position angles could be any angle).

In re claim 6, as seen in Figures 1-2 of Bergmann, the first inlet (Port B) has a different width than the second inlet corresponding to the end of optical waveguide (17) closest to grating (20).

In re claim 8, as seen in Figures 1-2 of Bergmann, each separate line of the grating (20) could be considered a separated grating portion.

In re claim 14, as previously mentioned, Port A or B of Bergmann could alternatively correspond to the claimed second inlet while the end of optical waveguide (17) closest to grating (20) could alternately correspond to the claimed first inlet and, thus, the taper region(s) of waveguide (15) would correspond to the second receiving region that has a tapered width.

In re claim 15, a width of the first inlet corresponding to the end of optical waveguide (17) closest to grating (20) is different from a width of the second inlet (Port B) as seen in Figures 1-2 of Bergmann.

Claim(s) 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 6,545,759 to Hartman (hereinafter “Hartman”).
In re claim 1, Hartman discloses an integrated device (see Fig. 1B, "integrated optic sensor 12") comprising:
a grating ("couplers 50, 70") disposed on a substrate (54,75) and arranged to couple radiation incident on the grating into a plurality of optical waveguides ("first planar waveguide 42", "second planar waveguide 62") disposed on the substrate;
a first inlet to a first receiving region of the plurality of optical waveguides (42, 62)); and
a second inlet to a second receiving region of the plurality of optical waveguides (42, 62), wherein the second inlet is offset a first amount with respect to the first inlet in a first direction approximately perpendicular to lines of the grating (see Fig. 1 B). It is noted that the reference to "a grating" in claim 1 appears to encompass multiple gratings, as shown in Fig. 2-2 and 2-3 of the application drawings, which is in line with the two gratings (50, 70) of Hartman.

In re claim 4, the detector (86) of Hartman reads upon both the claimed first optical sensor and  second optical sensor.
In re claim 5, the first inlet (see Fig. 1B) is at a first position angle to the first receiving region and the second inlet (see Fig. 1B) is at a second position angle to the second receiving region (note that the claimed first and second position angles could be any angle).

In re claim 8, as seen in Figures 1B of Hartman, each separate line of the grating (50, 70) could be considered a separated grating portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 9-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann or Hartman as applied to claims 1 and 2 above, and further in view of Patent No. 6,628,850 to Yao (hereinafter “Yao”).
In re claim 3, Bergmann only differs in that he does not disclose a first portion of the grating (20) located adjacent to the first inlet (Port A) has a first periodicity that is different than a second periodicity of a second portion of the grating (20) located adjacent to a fourth inlet (Port B) to a fourth receiving region of the plurality of optical waveguides (15, 17). Yao, on the other hand, teaches a grating (120) that “may be designed to have a constant period, or a spatially-chirped period that varies linearly or nonlinearly with position along the fiber 110”. See col. 2, lines 24-28 of Yao. In order to obtain a spatially-chirped period, a first portion of the grating (20) of Bergmann located adjacent to the first inlet (Port A) would have been modified to have a first periodicity that is different than a second periodicity of a second portion of the grating (20) located adjacent to the fourth inlet (Port B), thereby obtaining the invention specified by claim 3. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Bergmann combined with Yao.

In re claim 7, Bergmann or Hartman only differs in that neither discloses their first amount of the offset is any value between 1 micron and 20 microns.  It was easily apparent in view of FIG. 1 of Bergmann or Hartman, however, that the amount of offset used would affect an overall length of their device. In order to minimize the overall length of their device, the first amount of the offset of Bergmann or Hartman would have been selected to have a value of between 1 micron and 20 microns, thereby obtaining the invention specified by claim 7.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 7 in view of Bergmann or Hartman.


In re claim 9, Bergmann or Hartman only differs in that neither discloses the lines of their grating (20) or (50, 70) comprise a first dielectric material embedded within a second dielectric material having a lower index of refraction than the first dielectric material. Yao, on the other hand, teaches a grating (120) comprising a first dielectric material embedded within a second dielectric material (114) capable of having a lower index of refraction than the first dielectric material. See FIG. 1 and col. 3, lines 1-10 of Yao. In order to provide a wavelength selective grating modulator, the lines of the grating of Bergman or Hartman would have comprised a first dielectric material embedded within a second dielectric material having a lower index of refraction than the first dielectric material, per Yao’s teachings, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Bergmann or Hartman.

In re claim 10, Bergmann or Hartman only differs in that neither discloses the lines of their grating comprise a metal. Metal gratings, however, were well-known in the art before the effective filing date. It would have been obvious to select a known material, such as a metal, in order to provide the grating lines required by Bergmann or Hartman. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Bergmann or Hartman combined with common knowledge in the art regarding metal gratings. 

In re claims 11-13, Bergmann or Hartman only differs in that neither teaches using the same dielectric materials as claimed. The particular limitations specified by claims 11-13, however, merely recite well-known materials and arrangements that were used to construct optical waveguide and optical gratings before the effective filing date. It would have been obvious to select known materials and arrangements to implement the grating and/or waveguides disclosed by Bergmann or Hartman, thereby obtaining the invention specified by claims 11-13. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 11-13 in view of Bergmann or Hartman combined with common knowledge in the art regarding materials used to make optical waveguides and gratings.

In re claim 18, Bergmann or Hartman only differs in that neither teaches a first portion of their grating located adjacent to their first inlet has a different periodicity than a second portion of their grating located adjacent to their second inlet.  Yao, as previously discussed, teaches a grating (120) that “may be designed to have a constant period, or a spatially-chirped period that varies linearly or nonlinearly with position along the fiber 110”. See col. 2, lines 24-28 of Yao. In order to obtain a spatially-chirped period, a first portion of the grating of Bergmann or Hartman located adjacent to the first inlet of Bergmann or Hartman would have been modified to have a first periodicity that is different than a second periodicity of a second portion of the grating of Bergmann or Hartman located adjacent to the second inlet of Bergmann or Hartman, thereby obtaining the invention specified by claim 18. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 18 in view of Bergmann or Hartman combined with Yao.

In re claim 19, the detector (86) of Hartman reads upon both the claimed first optical sensor and  second optical sensor.  Therefore, claim 19 is considered unpatentable in view of Hartman combined with Yao for the same reasons mentioned with respect to claim 18. 

In re claim 20, Bergmann discloses an integrated device, see Figures 1-2, comprising: 
a grating (20) disposed on a substrate (13) and arranged to couple radiation incident on the grating (20) into a plurality of optical waveguides (15, 17) disposed on the substrate (13); 
a first inlet (Port A or B) to a first receiving region of the plurality of optical waveguides (15, 17); 
a second inlet to a second receiving region of the plurality of optical waveguides (15, 17) corresponding to the end of optical waveguide (17) located closest to grating (20), 
wherein the second inlet is offset a first amount with respect to the first inlet (Port A or B) in a first direction approximately perpendicular to lines of the grating (20); and 
a third inlet (Port B or A) to a third receiving region of the plurality of optical waveguides (15, 17). See columns 2-3 of Bergmann for further details. 

Thus, Bergmann only differs from claim 20 in that he does not teach a first portion of the grating (20) located adjacent to the first inlet (Port A or B) has a different periodicity than a second portion of the grating (20) located adjacent to the third inlet (Port B or A).  Yao, as previously discussed, teaches a grating (120) that “may be designed to have a constant period, or a spatially-chirped period that varies linearly or nonlinearly with position along the fiber 110”. See col. 2, lines 24-28 of Yao. In order to obtain a spatially-chirped period, a first portion of the grating (20) of Bergmann located adjacent to the first inlet (Port A or B) would have been modified to have a first periodicity that is different than a second periodicity of a second portion of the grating (20) located adjacent to the third inlet (Port B or A), thereby obtaining the invention specified by claim 20. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 20 in view of Bergmann combined with Yao.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann or Hartman as applied to claim 1 above, and further in view of WIPO Publication No. Wo 2016/187564 to Quantum-Si Incorporated (hereinafter “Quantum-Si”). The Quantum-Si document was cited by applicant(s) in the IDS filed 05/03/2021. 
In re claim 16, Bergmann or Hartman only differs in that neither discloses a plurality of pixels formed on their substrate, each including a reaction chamber and an optical sensor, wherein at least one waveguide is configured to provide excitation radiation to a plurality of the reaction chambers. Quantum-Si, on the other hand, teaches a plurality of pixels formed on a substrate (1-305), each including a reaction chamber (1-330) and an optical sensor (1-322), wherein at least one waveguide (1-315) is configured to provide excitation radiation to a plurality of the reaction chambers (1-330). See paragraphs [0119]-[0126] of Quantum-Si. In order to probe, detect, and/or analyze molecules, the aforementioned features of Quantum-Si would have been included on the substrate of Bergmann or Hartman, thereby obtaining the invention specified by claim 16. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 16 in view of Bergmann or Hartman combined with Quantum-Si.

In re claim 17, each reaction chamber (1-330) of Quantum-Si is configured to receive a sample for genetic sequencing, protein sequencing or another biological assay. Therefore, claim 17 is considered unpatentable for the same reasons mentioned with respect to claim 16
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
June 2, 2022